Case 1:17-cr-20796-KMM Document 122 Entered on FLSD Docket 05/20/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 17-CR-20796-MOORE

  UNITED STATES OF AMERICA,

  vs.

  TED HARVEY VERNON,

       Defendant.
  __________________________________________/




                                 CORRECTED JUDGMENT FOR REVOCATION

           THIS CAUSE came before the Court for hearing on May 20, 2020, on two violations of

  probation.

           The Court has carefully considered the statements of all parties and the information

  contained in the violation report. The Court finds that the defendant has violated the terms

  and conditions of probation as to violation number one and two. The Court hereby

  REVOKES the period of probation. It is

           ORDERED AND ADJUDGED that the Defendant is committed to the custody of the

  Bureau of Prisons for a term of 6 MONTHS, followed by supervised release for a term of two

  years.

           The defendant shall surrender to the U.S. Marshal for this district or the designated

  institution by 12:00 noon on or before 6/1/2020.

           DONE AND ORDERED in Chambers, at Miami, Florida, this 20th day of May, 2020.



                                              ________________________________________
                                              K. MICHAEL MOORE
                                              CHIEF UNITED STATES DISTRICT JUDGE
